Citation Nr: 0419826	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.  The veteran voiced 
disagreement with the denial of his service connection claim 
in March 2003.  A Statement of the Case was issued in 
December 2003 and the veteran perfected his appeal later that 
same month.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2003).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2003).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran has taken part in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 1999).  The 
veteran's service personnel records reflect that he served as 
an equipment storage specialist in the Republic of Vietnam 
during the Vietnam Era from September 1970 to November 1971.  
His DD Form 214 does not reflect that he received an award or 
medal that is indicative of combat.  However, engagement in 
combat with the enemy is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards.  
See West v. Brown, 7 Vet. App. 70, 76 (1994); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, other 
supportive evidence may be used to indicate that a veteran 
engaged in combat.  Id.  The veteran has asserted that he was 
in a combat zone as other supportive evidence.  Although the 
veteran may have served in a combat zone, serving in a combat 
zone is not the same as engaging in combat with the enemy.  
See VAOPGCPREC 12-99 (Oct. 1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

The veteran has alleged stressors that he asserts occurred 
while he was stationed in the Republic of Vietnam.  An August 
2002 VA treatment record reflects that he alleges that while 
stationed in Long Binh he was exposed to sniper fire, 
witnessed the death of the enemy, and saw a U.S. soldier 
shoot himself in the leg.  At his August 2003 VA PTSD 
examination, the reported 1) during his fourth or fifth month 
in Vietnam, he witnessed a U.S. soldier get his throat slit 
by a Vietnamese man, 2) during his ninth or tenth month, 
Vietnamese fighters tried to overrun the base defenses at the 
point the veteran was guarding, at which time he killed an 
enemy solider, 3) saw a U.S. soldier shoot himself in the 
leg, and 4) saw a U.S. soldier killed who had been sitting 
under a tree.  No reasonable efforts have been taken on 
behalf of the veteran to verify, or corroborate, his 
assertions.  Before appellate review of his claim, such 
efforts should be made.  

Therefore, this case is REMANDED for the following action:

1.  Request from the United States Armed 
Forces Center for Research of Unit 
Records, the unit histories or lessons 
learned from the veteran's assigned unit, 
or its nearest higher headquarters.  The 
veteran's assigned unit was Company D, 
TRP COMD, USA Depot Long Binh USARPAC, 
from September 1970 to November 1971.  

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
remains denied, furnish the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



